Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 1,0433,371 to Miller (herein after “Miller ‘371”) in view of Ellis (U.S. Patent Application Publication 4,064,074).  All the rest of the claims are objected to as being dependent on a rejected claim. 
Claim 1 of the instant application and Claim 1 of Miller ‘371 are substantially identical except that Miller ‘371 does not disclose in his claims “whereby the composition has a thermal coefficient of electrical resistance (TCR) of ±0.0001 to .0010 per °C over a temperature range of from about 20°C to 60°C in an airborne environment”.  Rather, Miller ‘371 claims, rather “whereby the composition has a thermal coefficient of electrical resistance (TCR) of ±0.00011 to .0015 per °C over a temperature range of from about 200°C to 550°C in an airborne environment.
However, Ellis teaches that having graphite/carbon compositions that can maintain their TCR even in the range of temperature currently claimed (Ellis, Example 1, column 17 lines 39-42, “The overall ohmmage resistance is independent of the operating temperature and does not change at any temperature between 80°F [26.67 °C], i.e. the temperature coefficient of resistance of the film is zero.”; 80°F is within applicant’s claimed range;  see also Table 1 in column 18, where).   
It is also worth noting that applicant, himself suggests this claimed range in Miller ’371, by stating “In a preferred embodiment, the thermal coefficient of electrical resistance is about zero or is substantially stable in a given temperature range” (Miller ‘371, column 7 lines 31-39).  Miller ‘371 then proceeds to delineate large ranges, though none of them specifically include the claimed range of the current application, and ends the paragraph with “[o]ther ranges will be apparent to the skilled person”.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Miller ‘371 with the teachings of Ellis to have the device work for not only its claimed range of temperatures, but for also this range, in order to be more versatile in the application of the heating through the coating and to work when needing less of a high temperature is desireable and can be used “in day to day operations”, are reliable, and have efficient thermodynamic properties (Ellis, column 29 lines 41-60).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761